Opinion filed November 21, 2022




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-22-00279-CV
                                  __________

               IN RE RINO-K&K COMPRESSION, INC.


                         Original Mandamus Proceeding


                                   OPINION
      Relator, Rino-K&K Compression, Inc., filed this original petition for writ of
mandamus asserting that Respondent, the Honorable Elizabeth Byer Leonard,
presiding judge of the 238th District Court of Midland County, abused her discretion
when she granted the motion to transfer venue filed by real parties in interest (RPI),
Global Compressor, L.P. and Compressor Management, LLC, without notice to the
parties and without conducting a hearing as required by Rule 87 of the Texas Rules
of Civil Procedure. See TEX. R. CIV. P. 87(1), (3)(b); Henderson v. O’Neill, 797
S.W.2d 905 (Tex. 1990) (orig. proceeding) (mandamus is the appropriate remedy
when a trial court fails to give sufficient notice to a party as required by Rule 87).
Relator requests that we order Judge Leonard to vacate the order of transfer that she
signed on July 22, 2022. Because Judge Leonard did not comply with the procedural
requirements mandated by Rule 87 for the trial court’s consideration of a motion to
transfer venue, we agree with Relator and conditionally grant Relator’s petition.
                                      I. Procedural History
        Relator filed the underlying suit in the 238th Judicial District Court of
Midland County on June 1, 2022. RPI answered and filed a motion on July 1, 2022,
to transfer venue to Harris County. Along with its motion to transfer venue, RPI
submitted a proposed order. However, RPI did not request that Judge Leonard set
a hearing on its motion to transfer venue as required by Rule 87. See TEX. R.
CIV. P.87(1) (“The movant has the duty to request a setting on the motion to
transfer.”).
        On July 22, 2022, without either notice to the parties or a hearing on the
motion as required by Rule 87, Judge Leonard signed RPI’s proposed order
transferring venue to Harris County. Judge Leonard has filed a written response in
this proceeding wherein she states that she “mistakenly” believed that the proposed
order had been submitted for her signature pursuant to a local rule. See MIDLAND
(TEX.) LOC. R. 4.09(a), (d)(2) (after the rendition or announcement of the trial
court’s ruling on a pending matter, if a party is unable to secure opposing counsel’s
approval as to the form of a proposed order within the thirty-day period prescribed
by subsection (a), counsel may submit a letter and the proposed order to the trial
court requesting that the trial court sign the order if no written objection has been
received from opposing counsel within ten days from the date of counsel’s letter and
request).1 The case was transferred to Harris County three days later.



        1
         The parties in their submissions erroneously refer to Rule 2.6.c.2 of the Local Rules of Practice
for the Courts of Midland County. However, the Local Rules of Practice for the Courts of Midland County
were revised, and the amended version became effective on February 28, 2022. Thus, we note that the
applicable local rule for purposes of this proceeding is Rule 4.09(a), (d)(2).
                                                    2
        Although RPI claims that it received notice of a Transfer Certificate by
electronic notification on July 25, 2022,2 Relator asserts that it did not receive notice
or become aware of either the trial court’s order transferring venue or the Transfer
Certificate until Relator contacted Judge Leonard’s court coordinator and the
Midland County district clerk’s office on September 26, 2022. This lack of notice
is supported by Relator’s later filings in the Midland County suit: a Certificate of
Written Discovery on September 9, 2022, and an Agreed Stipulated Confidentiality
Order on September 15, the latter of which was signed by Judge Leonard on
September 20. On September 20, RPI filed a motion to withdraw the agreed
confidentiality order, stating that the order was “inadvertently and erroneously filed
in Midland County, Texas although this case has been transferred to the 269th
Judicial District Court in Harris County, Texas per this Courts [sic] July 22, 2022,
Order.”3 Judge Leonard granted RPI’s motion to strike the agreed confidentiality
order on September 27.
        In its petition, Relator requests that we order Judge Leonard to, among other
things, vacate the July 22, 2022 order transferring venue because (1) she failed to
comply with Rule 87’s procedural requirements and (2) she did not afford Relator


        2
          RPI avoids directly stating whether it received notice of the transfer order signed by Judge
Leonard. In its submissions, RPI contends that RPI received notice “at the time the Transfer Certificate
was filed and served via e-service from the Harris County District Court as a party to the action.” It is
unclear from RPI’s initial response whether RPI received notice of the order granting its motion to
transfer venue, or whether RPI received only the Transfer Certificate filed on July 25, 2022 and served
electronically by Harris County. In its supplemental response, RPI states that the “court presumably
provided prompt notice to all parties as [RPI] received electronic notice from the court on or about July 27,
2022, that the case had been transferred to Harris County,” citing Rule 306a. See TEX. R. CIV. P. 306a(3)
(requiring the clerk to immediately give notice to the parties after a judgment or order is signed). Therefore,
we cannot discern whether RPI actually received notice of the transfer order.
        3
         To explain why the agreed confidentiality order was filed in Midland County, RPI contends that
Relator, during its review of the draft order, changed the heading of the order before it was filed “to list
Midland County in the case style”; RPI has attached an “original draft” of the agreed order in support of its
contention. We note that, while the “original draft” does list the 269th District Court of Harris County in
the heading, both the “original draft” and the file-stamped order show the Midland County cause number.

                                                      3
due process under such rule. See Henderson, 797 S.W.2d at 905. Relator stresses
that mandamus is “the only available remedy to address [Judge Leonard’s]
oversight” because Relator was not aware of and did not receive notice of the trial
court’s transfer order until “well after her plenary power [had] expired.”4
        As previously noted, Judge Leonard has filed a response to Relator’s petition
and has graciously acknowledged the oversight. Judge Leonard agrees that we
should grant Relator’s request for relief based on her mistake in signing the order
transferring venue without providing notice to the parties and setting a hearing on
the motion. According to Judge Leonard, she “does not know why notice was not
sent to Relator.”
        RPI responds that Relator’s petition for mandamus is “barred by laches” and
that mandamus should not issue because Relator “provided no excuse or explanation
for its failure to act in this case for over three (3) months given it was provided the
same notice as RPI.” In the alternative, RPI argues that Judge Leonard “acted within
her discretion and reasonably” in granting RPI’s motion to transfer venue because
she relied on a local rule that allows a party to file a motion for the entry of an order
if (1) the party is “unable to secure the approval as to form [of the order from] all
opposing counsel and self-represented litigants” and (2) the trial court has not
received a party’s written objection to the proposed order within ten days of the trial
court’s receipt of such order and request for signature. See LOC. R. 4.09(d)(2). As
discussed in greater detail below, we conclude that Relator’s petition (1) is not barred
laches and (2) should be conditionally granted. See Henderson, 797 S.W.2d at 905
(mandamus should issue when a trial court fails to follow the procedures required in


        4
         Judge Leonard’s plenary power presumably expired on August 22, 2022, thirty days after she
signed the transfer order. See HCA Health Servs. of Tex., Inc. v. Salinas, 838 S.W.2d 246, 248 (Tex. 1992)
(indicating that under Rule 87 a trial court has plenary power for thirty days after the transfer order is
signed). The record before us shows that Relator received actual notice of the transfer order on
September 26, 2022; the instant mandamus petition was filed on October 19, 2022.
                                                    4
Rule 87); Union Carbide Corp. v. Moye, 798 S.W.2d 792, 793 (Tex. 1990) (orig.
proceeding) (conditionally granting a writ of mandamus where “the court effectively
deprived Union Carbide of its fundamental due process right to notice and a
hearing”).
                               II. Standard of Review
      Mandamus is an extraordinary remedy issued at the discretion of the court. In
re K & L Auto Crushers, LLC, 627 S.W.3d 239, 247 (Tex. 2021) (orig. proceeding).
To obtain relief by mandamus, a relator must show both that (1) the trial court clearly
abused its discretion and (2) the relator has no adequate remedy by appeal. In re
Texan Millwork, 631 S.W.3d 706, 711 (Tex. 2021) (orig. proceeding) (per curiam);
In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding)
(per curiam). Mandamus relief should be granted only when a relator establishes
“that only one outcome in the trial court was permissible under the law.” In re
Murrin Bros. 1885, Ltd., 603 S.W.3d 53, 56 (Tex. 2019) (orig. proceeding). “It is
meant for circumstances ‘involving manifest and urgent necessity and not for
grievances that may be addressed by other remedies.’” Id. at 57 (quoting Walker v.
Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding)).
      Although mandamus is not an equitable remedy, its proceedings are guided
by equitable principles. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 138 (Tex.
2004) (orig. proceeding) (citing Rivercenter Asscos. v. Rivera, 858 S.W.2d 366, 367
(Tex. 1993)). Therefore, mandamus, “[a]s a selective procedure, . . . can correct
clear errors in exceptional cases and afford appropriate guidance to the law without
the disruption and burden of [an] interlocutory appeal.” Id.
                                    III. Analysis
      Rule 87 of the Texas Rules of Civil Procedure requires that the trial court and
the movant follow certain procedures prior to, during, and after the trial court’s
determination of a motion to transfer venue. First, the movant must request a setting
                                          5
on the motion. TEX. R. CIV. P. 87(1). Next, the trial court must give each party to
the action at least forty-five days’ notice of the date the motion has been set for a
hearing. Id. After the hearing on the motion has concluded, the trial court then must
determine the motion “promptly” based on the pleadings, stipulations, and affidavits.
Id. R. 87(1), (3)(b). In this context, the question of venue cannot be relitigated once
venue is either (1) “sustained as against a motion to transfer” or (2) transferred to a
county of proper venue in response to such a motion, and interlocutory appeals of
venue determinations are not permitted. Id. R. 87(5), (6); In re Team Rocket, L.P.,
256 S.W.3d 257, 262 (Tex. 2008) (orig. proceeding). Further, Rule 89 similarly
requires that certain actions be undertaken by the transferee county following the
transferor court’s venue determination. TEX. R. CIV. P. 89 (e.g., requiring the clerk
of the transferee county to provide notice, collect fees, and advise the plaintiff or
counsel for the plaintiff that the cause can be dismissed if fees are not paid).
      A. The Trial Court Clearly Abused its Discretion
      We must first decide if the trial court clearly abused its discretion. In that
regard, we must determine whether the trial court’s order is void or merely
“voidable.” An appellate court may issue a writ of mandamus if a trial court’s order
is void even if a relator has an adequate remedy by appeal. See In re Sw. Bell Tel.
Co., 35 S.W.3d 602, 605 (Tex. 2000) (orig. proceeding). Conversely, mandamus
will not issue to direct a trial court to act on a voidable order unless a relator lacks
an adequate remedy by appeal or “exceptional circumstances” exist that cause an
appeal to become an inadequate remedy. In re Masonite Corp., 997 S.W.2d 194,
198 (Tex. 1999) (orig. proceeding).
      Here, Judge Leonard had jurisdiction to sign the transfer order, despite her
failure to follow the procedural requirements of Rule 87; therefore, the transfer order
is “voidable,” not void. See id. (“[T]he mere fact that an action by a [trial] court . . .
is contrary to a statute, constitutional provision or rule of civil or appellate procedure
                                            6
makes it [not void but] ‘voidable’ or erroneous.” (third and fourth alterations in
original) (quoting Mapco, Inc., v. Forrest, 795 S.W.2d 700, 703 (Tex. 1990) (orig.
proceeding))); see also Mapco, 795 S.W.2d at 703 (“A judgment is void only when
it is apparent that the court rendering the judgment had no jurisdiction of the parties,
no jurisdiction of the subject matter, no jurisdiction to enter the judgment, or no
capacity to act as a court.”).
      We conclude that Judge Leonard clearly abused her discretion when she
signed the transfer order without complying with the procedural requirements of
Rule 87; therefore, she signed a “voidable” order. See Henderson, 797 S.W.2d at
905; Mapco, 795 S.W.2d at 703. As such, we must next determine whether Relator
has an adequate remedy by appeal as a result of the trial court’s clear abuse of
discretion. In re Masonite Corp., 997 S.W.2d at 198.
      B. Relator Does Not Have an Adequate Remedy by Appeal
      To challenge an adverse venue determination, a party ordinarily has an
adequate appellate remedy through a direct appeal. See TEX. CIV. PRAC. & REM.
CODE ANN. § 15.064 (West 2017). As a general rule, mandamus will not issue for
venue determinations. See In re Masonite Corp., 997 S.W.2d at 198. However, the
Texas Supreme Court has promulgated exceptions to this general rule when, as in
the case before us, “extraordinary circumstances” exist. See, e.g., In re Team
Rocket, 256 S.W.3d at 262 (the “trial court made no effort to follow” Rule 87); Union
Carbide, 798 S.W.2d at 793 (the trial court “effectively deprived” the relator of due
process during the venue proceeding); Henderson, 797 S.W.2d at 905 (the trial court
failed to follow the requirements of Rule 87).
      In Henderson, the supreme court held that the relator was “entitled to a writ
of mandamus directing the trial court to vacate its order sustaining the defendants’
motion to transfer venue” because the trial court signed its order without giving the
relator sufficient notice as required by Rule 87. Henderson, 797 S.W.2d at 905
                                           7
(emphasis added). The court in Henderson, however, did not discuss the second
prong of the mandamus analysis—whether the relator had an adequate remedy by
appeal. Based on this record, we believe that the circumstances in this case are
“exceptional” and cause a direct appeal to become an inadequate remedy. See id.;
see also In re Masonite Corp., 997 S.W.2d at 198.
       Although, as stated above, a party may typically appeal a trial court’s venue
determination through a direct appeal, this circumstance assumes that the trial court
provided the appealing party with the requisite notice and due process that Rule 87
demands. See CIV. PRAC. & REM. § 15.064(a) (“In all venue hearings, no factual
proof concerning the merits of the case shall be required to establish venue.”
(emphasis added)). For example, in In re Team Rocket, the supreme court read
Section 15.064 and Rule 87 together to conclude that “once a venue determination
has been made, that determination is conclusive as to those parties and claims.” In
re Team Rocket, 256 S.W.3d at 260. Importantly, the court reasoned:
      Once a ruling is made on the merits, as in a summary judgment, that
      decision becomes final as to that issue and cannot be vitiated by
      nonsuiting and refiling the case. . . . This concept is rooted in the long-
      standing and fundamental judicial doctrines of res judicata and
      collateral estoppel, which “promote judicial efficiency, protect parties
      from multiple lawsuits, and prevent inconsistent judgments by
      precluding the relitigation” of matters that have already been decided
      or could have been litigated in a prior suit. Just as a decision on the
      merits cannot be circumvented by nonsuiting and refiling the case, a
      final determination fixing venue in a particular county must likewise be
      protected from relitigation.
Id. (emphasis added) (citations omitted).
      Here, in the absence of receiving the requisite notice and a hearing that
Rule 87 requires, Relator was not provided the opportunity to challenge or litigate
the issue of whether venue is proper in Midland County or Harris County in the first
instance. Further, Relator is prohibited from seeking an interlocutory appeal of the

                                            8
trial court’s venue determination. See CIV. PRAC. & REM. § 15.064(a); TEX. R.
CIV. P. 87(6). Significantly, the issue of venue cannot be relitigated by the district
court in Harris County because venue has been “fixed” there by Judge Leonard’s
order transferring venue. See In re Team Rocket, 256 S.W.3d at 260. Therefore, we
conclude that Relator lacks an adequate remedy by appeal, and the facts in this case
constitute “exceptional circumstances” that necessitate action by this court. See
Henderson, 797 S.W.2d at 905; see also In re Masonite Corp., 997 S.W.2d at 198.
      C. Mandamus is not Barred by Laches or Midland Local Rule 4.09
      We next turn to RPI’s responses to Relator’s petition. RPI contends that
Relator’s mandamus request is barred by laches principles and, alternatively, that
Judge Leonard appropriately granted the motion to transfer and signed the transfer
order pursuant to a local rule. We first consider RPI’s second assertion. It is true
that local court rules do not trump the Texas Rules of Civil Procedure, the rules of
evidence, or any other statutory requirement. See TEX. R. CIV. P. 3a(2) (“no
time period provided by these rules may be altered by local rules”); cf.
TEX. R. APP. P. 1.2(c) (“A court must not dismiss an appeal for noncompliance with
a local rule without giving the noncomplying party notice and a reasonable
opportunity to cure[.]”). In fact, the Texas Supreme Court recently reiterated this
principle when it amended Rule 3a to specify that local court rules must not
be inconsistent with (1) the rules the Texas Supreme Court has adopted,
including the Texas Rules of Civil Procedure, or (2) state or federal law. See Final
Approval of Amendments to Rule 3a of the Texas Rules of Civil Procedure, Rule 1.2
of the Texas Rules of Appellate Procedure, and Rule 10 of the Texas Rules of
Judicial Administration, Misc. Docket No. 22-9081 (Tex. Sept. 23, 2022), available
at https://www.txcourts.gov/media/1454923/229081.pdf (effective Jan. 1, 2023).
      Moreover, RPI’s reliance on Midland Local Rule 4.09(d)(2) is clearly
misplaced. The notice requirement in this local rule only applies when a trial court
                                          9
has actually rendered or announced its ruling on a matter after the matter has been
submitted to it for determination. See LOC. R. 4.09(a) (within thirty days after the
trial court’s rendition and announcement of its rulings, counsel shall reduce to
writing all judgments, decrees, or orders, and forward same to opposing counsel
for approval as to form, and deliver such orders for the trial court to sign);
Id. R. 4.09(d)(2) (if counsel is unable to secure the signature or approval from
opposing counsel as to the form of a proposed order, counsel may present the trial
court with the proposed order and a letter requesting that the trial court sign the
proposed order if the trial court has not received any written objection from opposing
counsel within ten days from the date of counsel’s letter). Contrary to RPI’s
contention, Midland Local Rule 4.09 is not applicable to the circumstances before
us and would not bar Relator’s request for mandamus relief. Because the motion to
transfer venue was not submitted to Judge Leonard for determination and because
no hearing on the motion to transfer ever occurred, Judge Leonard did not render or
announce a ruling on the motion. Further, RPI never submitted a letter to Judge
Leonard requesting that she sign a transfer order. Above all, even if Midland Local
Rule 4.09 did apply, this local rule cannot override or supplant the deadlines, notice
requirements, and due process requirements of Rule 87. TEX. R. CIV. P. 3a(2).
      With respect to RPI’s laches argument, RPI contends that we “may analogize
to the doctrine of laches, which bars equitable relief.” For this assertion, RPI cites
only to cases where courts have denied mandamus relief when mandamus petitions
were filed four or more months after the trial court acted. See, e.g., Rivercenter, 858
S.W.2d at 367 (four months); In re East Tex. Salt Water Disposal Co., 72 S.W.3d
445, 449 (Tex. App—Tyler 2002, orig. proceeding) (ten years). Undoubtedly, as
stated above, mandamus proceedings are guided by equitable principles and “[o]ne
such principle is that ‘[e]quity aids the diligent and not those who slumber on their
rights.’” In re Am. Airlines, Inc., 634 S.W.3d 38, 43 (Tex. 2021) (orig. proceeding)
                                          10
(second alteration in original) (quoting Rivercenter, 858 S.W.2d at 367). In this
case, however, Relator did not “slumber on their rights.” Relator explains, and Judge
Leonard has confirmed, that Relator did not become aware of the trial court’s order
transferring venue until September 26, 2022. Once it became aware of the order,
Relator expeditiously filed this petition for writ of mandamus within eighteen
business days. The record supports Relator’s reasonable explanation. Therefore,
we cannot say that upon becoming aware of the transfer order, Relator’s subsequent
“delay” in filing this original proceeding would subject its petition to a laches bar.
See In re Am. Airlines, 634 S.W.3d at 43 (conditionally granting the petition for
mandamus where a year-long delay was “neither unexplained nor unreasonable”).
      D. The Trial Court’s Plenary Power
      Finally, we address the issue of the trial court’s plenary power. Relator asserts
that, as evidenced by RPI’s motion to transfer venue, the trial court sua sponte signed
the transfer order because RPI’s motion merely requested “limited discovery to
establish evidence of the facts regarding venue” rather than requesting a hearing on
such motion. Relator submits that, because the trial court sua sponte and without
authority transferred venue of the underlying suit to Harris County, the trial court’s
transfer order is void and, therefore, her plenary power has not expired. See
Robertson v. Gregory, 663 S.W.2d 4, 5 (Tex. App.—Houston [14th Dist.] 1983, orig.
proceeding) (a transfer order on the trial court’s own motion without notice to the
parties was void); see also Dorchester Master Ltd. P’ship v. Anthony, 734 S.W.2d
151, 152 (Tex. App.—Houston [1st Dist.] 1987, orig. proceeding) (the trial court’s
sua sponte reconsideration of its transfer order denial was precluded by Rule 87(5)
and therefore void). Irrespective of Relator’s assertion, Judge Leonard mistakenly
signed the transfer order based on the mere filing of RPI’s motion to transfer venue,
not on her own motion. Furthermore, statutory errors do not result in void orders,
as Relator suggests, but instead result in “voidable” orders. In re Masonite Corp.,
                                          11
997 S.W.2d at 198; Mapco, 795 S.W.2d at 703. Thus, as we have said, because
Judge Leonard had jurisdiction to sign the transfer order, the order is “voidable,” not
void. In re Masonite Corp., 997 S.W.2d at 198; Mapco, 795 S.W.2d at 703.
Nevertheless, even though the trial court’s order is voidable, we conclude that
Relator lacks an adequate remedy by appeal.
         RPI contends that the trial court’s plenary power expired thirty days after the
transfer order was signed, absent a “timely fil[ed] appropriate post judgment
motion.” For this assertion, RPI cites to and relies on Rule 329b(d) and the supreme
court’s decision in Philbrook v. Berry. 5 RPI claims that a “post judgment motion”
would have been timely if Relator had filed such a motion within the trial court’s
“initial thirty-day [plenary] period.” RPI’s assertions are flawed. First, although the
supreme court has referred to Rule 329b(d) in support of the argument that a trial
court’s plenary power expires thirty days after a transfer order is signed, the court
also expressly overruled Philbrook in favor of “requir[ing] courts of appeals to find
appellate jurisdiction” where possible. HCA Health Servs., 838 S.W.2d at 248;
Mitschke, 645 S.W.3d at 258. 6 Second, and most importantly for purposes of our

         5
             683 S.W.2d 378, 379 (Tex. 1985), overruled by Mitschke v. Borromeo, 645 S.W.3d 251, 266 (Tex.
2022).
         6
          In its responses, RPI also takes issue with Relator not filing either a motion to vacate or reconsider,
a bill of review, or a motion for a new trial. Courts of appeals are divided on whether a motion for
reconsideration pursuant to Rule 306a extends the trial court’s plenary power. Compare In re Ashley, No.
13-09-00022-CV, 2009 WL 332312 (Tex. App.—Corpus Christi–Edinburg Feb. 10, 2009, orig.
proceeding) (mem. op.) (Rule 306a motion extended trial court’s plenary power), with In re Chester, 309
S.W.3d 713, 717 (Tex. App.—Houston [14th Dist.] 2010, orig. proceeding) (motion for rehearing of
transfer order does not extend trial court’s plenary power). Albeit in the context of a trial court denying a
motion to transfer venue, courts of appeals are also divided on whether a trial court may reconsider its initial
order in disposing of such a motion. See In re Lowe’s Home Ctrs., L.L.C, 531 S.W.3d 861, 877 n.4 (Tex.
App.—Corpus Christi–Edinburg 2017, orig. proceeding) (collecting cases). Some courts that favor
allowing a trial court to reconsider its order cite to language in HCA Health Services for support. See, e.g.,
In re Reynolds, 369 S.W.3d 638, 647 (Tex. App.—Tyler 2012, orig. proceeding) (Rule 87(5) “does not
preclude reconsideration of the ‘first and only motion to transfer scheduled for hearing’” (quoting Orion
Enters., Inc. v. Pope, 927 S.W.2d 654, 659 (Tex. App.—San Antonio 1996, orig. proceeding), which quotes
HCA Health Servs., 838 S.W.2d at 248)). In any event, these holdings are of no consequence here because
we conclude that Relator has pursued the only avenue for relief available to it based on the circumstances
and the state of the law at the time its petition was filed.
                                                       12
analysis, Relator did not have an opportunity to file a “timely” post-judgment motion
or other request while the trial court retained plenary power because Relator was
unaware of and did not receive notice of the transfer order during that thirty-day
period. Relator filed its petition for a writ of mandamus because it received notice
of the trial court’s erroneous transfer order after the trial court’s plenary power had
expired. Clearly, the lack of notice deprived Relator of the opportunity to advise
Judge Leonard of her mistake within the thirty-day plenary period.
      E. Equitable Principles in Mandamus Proceedings Require Action
      Importantly, we refer again to the equitable principles that guide us in
mandamus proceedings. See In re Prudential Ins. Co. of Am., 148 S.W.3d at 138.
We have concluded that Judge Leonard clearly abused her discretion when she
signed the transfer order without following the procedures required by Rule 87.
Equally troubling is that the Midland County district clerk failed to provide timely
notice of the signed transfer order to Relator, which further precluded Relator from
filing a timely challenge to the trial court’s erroneous and voidable order. The
district clerk’s error only enhances Relator’s argument and its entitlement to
mandamus relief. As we have said, mandamus will not issue to challenge a trial
court’s venue determination unless “extraordinary circumstances” exist. In this case,
such circumstances exist, and the equitable principles established by the supreme
court compel the result that we announce today.
                              IV. This Court’s Ruling
      We conditionally grant Relator’s petition for writ of mandamus and direct
Respondent to vacate the transfer order that she signed on July 22, 2022. Vacating
the transfer order will allow Judge Leonard to consider the motion to transfer venue
pursuant to the requirements of Rule 87. A writ of mandamus will issue only if
Judge Leonard fails to act by December 15, 2022.


                                          13
      In granting this relief, we do not express an opinion on whether venue is
proper in Midland County or Harris County.




                                             W. STACY TROTTER
                                             JUSTICE
November 21, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                      14